Citation Nr: 1750999	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an effective date prior to July 29, 2004 for the grant of service connection for residuals of frostbite, right upper extremity, with peripheral neuropathy and osteoarthritis (frostbite residuals), right hand.

2. Entitlement to an effective date prior to July 29, 2004 for the grant of service connection for frostbite residuals of the left upper extremity.

3. Entitlement to an effective date prior to July 29, 2004 for the grant of service connection for frostbite residuals of the right lower extremity.

4. Entitlement to an effective date prior to July 29, 2004 for the grant of service connection for frostbite residuals of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and T.B.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952 and from October 1952 to December 1954, to include service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2017, the Veteran and T.B. testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


VETERAN'S CONTENTIONS

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for frostbite residuals of the bilateral upper and lower extremities.  Specifically, the Veteran asserts that his award of service connection should be made effective as of June 26, 1952-the day after discharge from his first period of service-instead of July 29, 2004.


FINDINGS OF FACT

1. The Veteran was discharged from his first period of active duty service on June 25, 1952.  Less than one month later, on July 14, 1952, he filed a claim for service connection for frostbite residuals for both hands and feet.  The Veteran's original claim was denied in an October 1952 rating decision.

2. The Veteran again filed for service connection for frostbite residuals of the hands and feet on July 29, 2004.  The Veteran was granted service connection in a February 2005 rating decision that assigned July 29, 2004 as the effective date.  In the February 2005 rating decision, the RO acknowledged that the Veteran served with the 2nd Chemical Mortar Battalion in December 1950 and that this unit participated in the Battle of the Chosin Reservoir.  Based on this information obtained from official service records, in-service exposure to extreme cold was conceded.


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date of June 26, 1952 for the grant of service connection for frostbite residuals of the right upper extremity are met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.156(c), 3.159(a)(2), 3.400(b)(2) (2017); Vigil v. Peake, 22 Vet. App. 63 (2008); Goss v. Brown, 9 Vet. App. 109 (1996). 

2. The criteria for an earlier effective date of June 26, 1952 for the grant of service connection for frostbite residuals of the left upper extremity are met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.156(c), 3.159(a)(2), 3.400(b)(2) (2017); Vigil v. Peake, 22 Vet. App. 63 (2008); Goss v. Brown, 9 Vet. App. 109 (1996).

3. The criteria for an earlier effective date of June 26, 1952 for the grant of service connection for frostbite residuals of the right lower extremity are met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.156(c), 3.159(a)(2), 3.400(b)(2) (2017); Vigil v. Peake, 22 Vet. App. 63 (2008); Goss v. Brown, 9 Vet. App. 109 (1996).

4. The criteria for an earlier effective date of June 26, 1952 for the grant of service connection for frostbite residuals of the left lower extremity are met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.156(c), 3.159(a)(2), 3.400(b)(2) (2017); Vigil v. Peake, 22 Vet. App. 63 (2008); Goss v. Brown, 9 Vet. App. 109 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board has determined that the Veteran is entitled to earlier effective dates for the awards of service connection for frostbite residuals of his bilateral upper and lower extremities.  The Board finds that the appropriate effective date for all of the claims is June 26, 1952-the date following separation from the Veteran's first period of active duty service.

In support of this conclusion, the Board refers to 38 C.F.R. § 3.156(c), which provides that VA is to reconsider any previous claim when VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file at the time the claim was originally decided.

In Vigil v. Peake, the Court of Appeals for Veterans Claims (Court) addressed the proper interpretation of 38 C.F.R. § 3.156(c) in light of a clarifying statement issued by the Secretary recorded at 70 Fed. Reg. 35,388.  22 Vet. App. 63, 65 (2008).  Citing the Secretary, the Court stated that 

when an initial claim is denied because of a lack of evidence of an in-service injury, but is later granted based in part on subsequently acquired service records establishing the in-service injury and new medical evidence showing a nexus between a current disability and that in-service injury, the claimant is entitled to a retroactive evaluation of the disability to assess a proper effective date which would be the date of the original claim or the date entitlement arose, whichever is later.  In this sense, the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.

Id. at 66-67 (citations omitted).  In setting aside and remanding the Board decision on appeal, the Court stated that if 38 C.F.R. § 3.156 is applicable in a given case, a claimant could be assigned an effective date as far back as the date of the original claim or when entitlement arose, whichever is later.  Id. at 67. 

In this case, when the Veteran filed his initial service connection claim in July 1952, service treatment records (STR) from June and July 1951 indicated that the Veteran served with the 2nd Chemical Mortar Battalion in the Republic of Korea.  In granting service connection via the February 2005 rating decision, VA noted that it had received a unit history of the 2nd Chemical Mortar Battalion and conceded that the Veteran was exposed to extreme cold due to his assignment with the 2nd Chemical Mortar Battalion in December 1950 when it participated in the Battle of the Chosin Reservoir from October 1950 to December 1950.

The Board finds 38 C.F.R. § 3.156(c) to be applicable in this case as the unit history referred to in the February 2005 rating decision is analogous to relevant service department records that existed but had not been associated with the Veteran's claims file when VA first decided his service connection claim in October 1952.  This unit history shed additional light on the circumstances of the Veteran's service, confirming his lay reports of being exposed to extremely cold temperatures while in Korea.

Normally, as indicated in Vigil, remand would be the next appropriate step for the issuance of retroactive evaluation of the disability to determine the proper effective date.  However, in this case, the Board finds that remand is unnecessary as the Veteran is and was competent to report residuals of frostbite.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996) (holding that a layperson is competent to observe residuals of frostbite).  The Veteran first reported frostbite residuals in July 1952 when he claimed service connection.

Accordingly, the Board will grant the Veteran's claims and assign effective dates of June 26, 1952 for the awards of service connection for frostbite residuals of the bilateral upper and lower extremities.  The Board has selected June 26, 1952-the day after the Veteran's discharge from his first period of active duty service-as the appropriate effective date because the Veteran's original claim was received within 1 year after separation from service.  See 38 C.F.R. § 3.400(b)(2).


ORDER

An effective date of June 26, 1952 for the award of service connection for frostbite residuals of the right upper extremity is granted.

An effective date of June 26, 1952 for the award of service connection for frostbite residuals of the left upper extremity is granted.

An effective date of June 26, 1952 for the award of service connection for frostbite residuals of the right lower extremity is granted.

An effective date of June 26, 1952 for the award of service connection for frostbite residuals of the left lower extremity is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


